Citation Nr: 1426955	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-45 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a back disability has been raised by the record in a November 2012 statement from Dr. A. N., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The June 2012 examiner did not accept that the Veteran was exposed to noise in service and instead relied on the absence of evidence of tinnitus in the Veteran's service treatment records as the basis for his negative opinion.  There was not substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A supplemental medical opinion is needed because the June 2012 opinion is inadequate.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the audiologist who provided the June 2012 opinion so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to another audiologist.  A new examination is only required if deemed necessary by the audiologist.  

a) The audiologist is advised that, for the purposes of providing the requested opinion, the Veteran's assertion that he was exposed to noise in service is credible and consistent with the circumstances of his service.  The audiologist is further advised that the absence of tinnitus in the service treatment records is not a sufficient basis for a negative opinion.  

b) In rendering the requested opinion, the examiner must address the Veteran's assertion that his tinnitus began in service and has continued since that time.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during active service or is related to any incident of service to include noise exposure.  

d) In formulating the opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current hearing tinnitus was caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



